DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3, 8-12, 14, 19, 21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0036970 A1 (“Yoo”) in view of US 2019/0373257 A1 (“Liu”) in further view of The Ultimate Guide to Logarithm: Basic Theory Commonly Missed in High School Which Turns a Log Noob into a Log Whiz (“MathVault”). 
Regarding claim 1, Yoo discloses a method for aspect-ratio dependent filtering for intra-prediction, wherein the method comprises: obtaining size of a block to be predicted (see at least paragraph [0123]: e.g. see determine whether the size of the current block is smaller than a first threshold (S1010) in Fig. 10), wherein the size is based on a width (W) of the block and a height (H) of the block (see at least paragraph [0123]: e.g. see non-square block having a MxN size); and selecting, by comparing a value of a direction of an intra prediction mode of the block with a threshold value (e.g. see at least paragraph [0125]: determine whether intraPredAngle of the directional intra-prediction mode of the current block is smaller than a second threshold), an interpolation filter for the block based on the size (see at least paragraph [0124]: interpolate by Gaussian filter in S1020 or paragraph [0127]: interpolate by cubic filter S1040 based at least on the result whether block size < threshold in S1010 as shown in Fig. 10).   
Although Yoo discloses selecting the interpolation filter for the block based on the size, it is noted Yoo differs from the present invention in that it fails to particularly disclose obtaining an aspect ratio and the selecting based on the aspect ratio. Liu however, teaches obtaining an aspect ratio and selecting 
Further, although Yoo in view of Liu teaches obtaining the aspect ratio, it is noted Yoo differs from the present invention in that it fails to particularly disclose wherein the aspect ratio is calculated using a formula as follows: RA=log2(W)-log2(H), wherein RA is the aspect ratio.  However, a person having ordinary skill in the art would have no difficulty recognizing that a basic property of logarithms is that the log of a ratio is the difference of the ratio. For example, MathVault teaches wherein the aspect ratio is calculated using a formula as follows: RA=log2(W)-log2(H), wherein RA is the aspect ratio  (e.g. see the logarithm of a ratio log(x/y) = log x – log y, page 7 Quotient Rule Section, i.e. applying a log function to a ratio is equivalent to finding the difference; note that the rule equally applies for base 2; thus, the ratio of log2(W/H) = log2 W – log2 H and a PHOSITA would have no difficulty to use the aspect ratio as taught by Liu and MathVault, to the size block, as disclosed by Yoo, for selecting an interpolation filter). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yoo, Liu and MathVault before him/her, to modify the method and device for performing image decoding on basis of intra prediction in image coding system of Yoo by Liu and MathVault in order to substitute one known element for another known equivalent element resulting in the predictable result of providing a reference represented by a width or a height of the current block for selecting interpolation filter.  
 Regarding claim 3, Yoo further discloses wherein the direction corresponds to an angle of a main diagonal of the block (note that this claim used to depend to claim 2 (now canceled) that used to refer to “a direction for thresholding”, which is met by at least paragraph [0125]: the second threshold set to 11; that is, a person having ordinary skill in the art would have no difficulty recognizing that the second threshold may be set to another such as shown in Table 1 that may correspond to a main diagonal of the block; the current amendment to claim 1 to which claim 3 now depends from refers to “a direction of an intra prediction mode”, which is met by at least paragraph [0125]: intraPredAngle; that is, similar to the second threshold, the intraPredAngle may correspond to the main diagonal).

Regarding claim 9, Yoo further discloses further comprising dividing the block into two areas using a straight line with an angle corresponding to an intra direction (e.g. see at least paragraph [0132]: e.g. see block divided using threshold value, e.g. N/2, derived based on the intra-prediction mode).  
Regarding claim 10, Yoo further discloses further comprising predicting reference samples belonging to different areas using different interpolation filters (e.g. see at least paragraph [0130]: e.g. see current block divided into a plurality of regions and an interpolation filter of each region selected; also see paragraph [0132]: selecting interpolation filter based on distance between target sample and reference sample).   
Regarding claim 11, Yoo further discloses wherein the interpolation filter comprises a cubic interpolation filter or a Gaussian interpolation filter (e.g. see Gaussian filter in S1020 or cubic filter in S1040 in Fig. 10).  
Regarding claim 12, Yoo discloses a device (e.g. see at least video encoding device 100 in Fig. 1 or video decoding device 400 in Fig. 4) comprising: a memory configured to store instructions (e.g. see at least paragraph [0249]: memory); and a processor coupled the memory (e.g. see at least paragraph [0249]: processor), wherein the instructions cause the processor to be configured to: obtain an size of a block to be predicted (see at least paragraph [0123]: e.g. see determine whether the size of the current block is smaller than a first threshold (S1010) in Fig. 10), wherein the size is based on a width (W) of the block and a height (H) of the block (see at least paragraph [0123]: e.g. see non-square block having a MxN size); and select, by comparing a value of a direction of an intra prediction mode of the block with a threshold value (e.g. see at least paragraph [0125]: determine whether intraPredAngle of the directional intra-prediction mode of the current block is smaller than a second threshold), an interpolation filter for the block based on the size (see at least paragraph [0124]: interpolate by Gaussian filter in S1020 or 
  Although Yoo discloses select an interpolation filter for the block based on the size, it is noted Yoo differs from the present invention in that it fails to particularly disclose obtain an aspect ratio and the select based on the aspect ratio. Liu however, teaches obtain an aspect ratio and select based on the aspect ratio (e.g. see at least paragraph [0123]: a non-square block 1001 in Fig. 10 of 1x4 samples, representative of block sizes with an aspect ratio of 1:4; a person having ordinary skill in the art would have no difficulty recognizing to substitute, aspect ratio as taught by Liu, to the size of the block, as disclosed by Yoo, for selecting an interpolation filter). 
Further, although Yoo in view of Liu teaches obtaining the aspect ratio, it is noted Yoo differs from the present invention in that it fails to particularly disclose wherein the aspect ratio is calculated using a formula as follows: RA=log2(W)-log2(H), wherein RA is the aspect ratio. However, a person having ordinary skill in the art would have no difficulty recognizing that a basic property of logarithms is that the log of a ratio is the difference of the ratio. For example, MathVault teaches wherein the aspect ratio is calculated using a formula as follows: RA=log2(W)-log2(H), wherein RA is the aspect ratio  (e.g. see the logarithm of a ratio log(x/y) = log x – log y, page 7 Quotient Rule Section, i.e. applying a log function to a ratio is equivalent to finding the difference; note that the rule equally applies for base 2; thus, the ratio of log2(W/H) = log2 W – log2 H and a PHOSITA would have no difficulty to use the aspect ratio as taught by Liu and MathVault, to the size block, as disclosed by Yoo, for selecting an interpolation filter). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yoo, Liu and MathVault before him/her, to modify the method and device for performing image decoding on basis of intra prediction in image coding system of Yoo by Liu and MathVault in order to substitute one known element for another known equivalent element resulting in the predictable result of providing a reference represented by a width or a height of the current block for selecting interpolation filter.  
	Regarding claims 14, 19, 21, 23-25, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Allowable Subject Matter
Claims 4, 6-7, 15, 17-18, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note, the amendments to the independent claims were “to include allowable subject matter from previously presented claim 5” did not include limitations of any intervening claims (i.e. claim 4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Racape et al., US 20200374530 A1, discloses METHOD AND APPARATUS FOR VIDEO ENCODING AND DECODING BASED ON BLOCK SHAPE
Li et al., US 20120320974 A1, discloses Mode Dependent Intra Smoothing Filter Table Mapping Methods For Non-Square Prediction Units
Li et al., US 20120320974 A1, discloses Mode Dependent Intra Smoothing Filter Table Mapping Methods For Non-Square Prediction Units

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485